  Case 1:18-cv-03202-DKC Document 64 Filed 01/06/21 Page 1 of 21




United States District Court˝
for the District of Maryland˝

                  Case No.:1:18-cv-03202-DKC



                         Tony Dewitt
                                     Plaintiff

                                v.

                     William Ritz, et al.
                                     Defendants




     RESPONSE AND OPPOSITION TO DEFENDANTS’
     MOTION TO DISMISS PLAINTIFF’S COMPLAINT
       AS A LITIGATION SANCTION BASED UPON
            WITNESS TAMPERING AND THE
              FABRICATION OF EVIDENCE
Case 1:18-cv-03202-DKC Document 64 Filed 01/06/21 Page 2 of 21




                   INTENTIONALLY BLANK
         Case 1:18-cv-03202-DKC Document 64 Filed 01/06/21 Page 3 of 21



       Now comes the Plaintiff, Tony Dewitt, to prevent a grave injustice that has to stop,

responds to the Defendants’ Motion to Dismiss Plaintiff’s Complaint as a Litigation Sanction

Based Upon Witness Tampering and the Fabrication of Evidence, and states the following in

support thereof:

       1.      This Honorable Court is required to view the evidence in the light most favorable

to the nonmoving party, Tony Dewitt, and draw all reasonable inferences in his favor.

       2.      The moving parties claim that Mr. Dewitt “engaged in blatant and shocking

witness tampering and outright fabrication of critical evidence...[insofar as he] conned the

criminal justice system with fraudulent evidence to procure the dismissal of his murder charge...

[and] offered to pay key witnesses from his criminal trial...in exchange for helpful testimony in

his post-conviction proceedings and the instant civil case.” Def. Motion at pg. 1.

       3.      To the extent that the Defendants clam that Mr. Dewitt is a bad boy that needs to

be spanked with the ultimate sanction of dismissal, they intentionally gloss over the

overwhelming evidence that the witnesses in question had already testified in Mr. Dewitt’s favor

in his underlying criminal case and that Mr. Dewitt did not come into the evidence that the

Defendants clam he fabricated until he filed a claim under the Maryland Public Information act

that eventually produced Mr. Dewitt’s case file containing the document referenced by the

Defendants as the “Questioned Document.” Id. at pg. 4.

       4.      Moreover, Mr. Dewitt’s Complaint does not rely on the Questioned Document to

prove that the Defendants violated his rights secured under the United States Constitution.
        Case 1:18-cv-03202-DKC Document 64 Filed 01/06/21 Page 4 of 21



       THEREFORE, BASED ON THIS RESPONSE AND OPPOSITION AND THE

INCORPORATED MEMORANDUM OF LAW, THIS HONORABLE COURT MUST

DENY THE DEFENDANTS’ MOTION IN ITS ENTIRETY.


                                                            Respectfully submitted,

                                                            /s Charles H. Edwards IV
                                                            ———————————————
                                                            Charles H. Edwards IV, Esquire
                                                            4808 Butler Road
                                                            Glyndon, Maryland 21071




                                CERTIFICATE OF SERVICE

       The Plaintiff hereby affirms that the Defendants were served through the CM/ECF
system care of their attorneys on this 4th day of January, 2021.


                                                            Respectfully submitted,

                                                            /s Charles H. Edwards IV
                                                            ———————————
  Case 1:18-cv-03202-DKC Document 64 Filed 01/06/21 Page 5 of 21




United States District Court˝
for the District of Maryland˝

                  Case No.:1:18-cv-03202-DKC



                         Tony Dewitt
                                     Plaintiff

                                v.

                     William Ritz, et al.
                                     Defendants




      MEMORANDUM IN SUPPORT OF PLAINTIFF’S
     RESPONSE AND OPPOSITION TO DEFENDANTS’
     MOTION TO DISMISS PLAINTIFF’S COMPLAINT
       AS A LITIGATION SANCTION BASED UPON
            WITNESS TAMPERING AND THE
              FABRICATION OF EVIDENCE
Case 1:18-cv-03202-DKC Document 64 Filed 01/06/21 Page 6 of 21




                   INTENTIONALLY BLANK
         Case 1:18-cv-03202-DKC Document 64 Filed 01/06/21 Page 7 of 21



I.     INTRODUCTION

       The Plaintiff’s claims of misconduct by homicide detectives are not unusual in Baltimore,

where numerous murder convictions have been overturned, most often because police and

prosecutors suppressed exculpatory or impeachment evidence. At issue herein are the wild

allegations by the Defendants that the Plaintiff arranged illegal deals for favorable testimony in

this civil litigation against the Defendants and that the Plaintiff somehow manufactured from

prison a police report memorializing information that was already in the prosecutor’s file prior to

the Plaintiff’s underlying criminal trial. What follows is the Plaintiff’s Response and Opposition

to the Defendants’ wild claims.

II.    MUCH OF THE EVIDENCE MATERIAL TO THE FEDERAL MALICIOUS
       PROSECUTION CLAIM WAS ALREADY IN AND ON THE RECORD FROM
       THE UNDERLYING CRIMINAL PROSECUTION WHICH PRECEDED ANY OF
       THE PLAINTIFF’S PHONE CALLS.

       In an exchange during Maurice Booker’s pretrial statement with Detective MacGillivary

and Sergeant Greene, Maurice Booker was unmistakably clear that one of the Defendants had

made a deal with him that would result in letting his family that was being held on unrelated

charges arising out of “bagging up some weed” go. See Memo. Opinion at pg. 31, in pertinent

part reproduced below.
        Case 1:18-cv-03202-DKC Document 64 Filed 01/06/21 Page 8 of 21




       Maurice Booker was not questioned any further about the arrangement that one of the

Defendants had made with him prior to giving his pretrial statement. It is more than likely the

case that all of the Defendants were in on the arrangement that had been made, but nevertheless

even if they had not previously been a part of the illegal deal, they were at a very minimum on
         Case 1:18-cv-03202-DKC Document 64 Filed 01/06/21 Page 9 of 21



notice and chose to ignore the illegal activity that Maurice Booker had brought to their attention.

At trial, Maurice Booker elaborated on the illegal deal. See Memo. Opinion at pgs. 18, 25, and

33, in pertinent part reproduced below.
Case 1:18-cv-03202-DKC Document 64 Filed 01/06/21 Page 10 of 21
Case 1:18-cv-03202-DKC Document 64 Filed 01/06/21 Page 11 of 21
        Case 1:18-cv-03202-DKC Document 64 Filed 01/06/21 Page 12 of 21



III.    THERE IS A MATERIAL DIFFERENCE BETWEEN WHAT NEEDS TO BE
        PROVEN TO BE SUCCESSFUL ON A STATE OF MARYLAND INEFFECTIVE
        ASSISTANCE OF COUSEL CLAIM AND A FEDERAL MALICIOUS
        PROSECUTION CLAIM.

        A.     STANDARDS OF PROOF ON A STATE OF MARYLAND INEFFECTIVE ASSISTANCE
               OF COUNSEL CLAIM


        To establish a claim of ineffective assistance of counsel, a petitioner must demonstrate:

(1) the attorney’s performance was deficient, and (2) the deficient performance prejudiced the

defense. Harris v. State, 303 Md. 685, 697-99 (1985). Judicial review of counsel’s performance

“must be highly deferential.” State v. Thomas, 325 Md. 160, 171 -72 (1992). The Supreme Court

stated in Strickland v. Washington, 466 U.S. 668 (1984) that:

               A convicted defendant’s claim that a counsel’s assistance was so
               defective as to require reversal of a conviction or death sentence
               has two components. First, the defendant must show that the
               counsel’s performance was deficient. This requires showing that
               counsel made errors so serious that counsel was not functioning as
               the ‘counsel’ guaranteed to the defendant by the Sixth
               Amendment. Second, the defendant must show that the deficient
               performance prejudiced his defense. This requires showing that
               counsel’s errors were so serious as to deprive the defendant of a
               fair trial, a trial whose result is reliable. Unless a defendant makes
               both showings, it cannot be said that the conviction or death
               sentence resulted from the breakdown of the adversary process
               that renders the result unreliable.

Id. at 687.

        B.     STANDARDS OF PROOF ON A FEDERAL MALICIOUS PROSECUTION CLAIM

        “[A]llegations that an arrest made pursuant to a warrant was not supported by probable

cause, or claims seeking damages for the period after legal process issued”—e.g., post-

indictment or arraignment—are considered a § 1983 malicious prosecution claim. Brooks v. City

of Winston-Salem, 85 F.3d 178, 182 (4th Cir. 1996). Such a claim “is properly understood as a
        Case 1:18-cv-03202-DKC Document 64 Filed 01/06/21 Page 13 of 21



Fourth Amendment claim for unreasonable seizure which incorporates certain elements of the

common law tort.” Evans v. Chalmers, 703 F.3d 636, 647 (4th Cir. 2012) (quoting Lambert v.

Williams, 223 F.3d 257, 261 (4th Cir. 2000)). To succeed, a plaintiff must show that “the

defendant (1) caused (2) a seizure of the plaintiff pursuant to legal process unsupported by

probable cause, and (3) criminal proceedings terminated in [the] plaintiff’s favor.” Id.

       1.      The Plaintiff’s Federal Malicious Prosecution Claim

       The Plaintiff contends inter alia that, though he was arrested pursuant to a warrant, his

arrest was unsupported by probable cause because it resulted from a materially false warrant

application. “‘[P]robable cause’ to justify an arrest means facts and circumstances within the

officer’s knowledge that are sufficient to warrant a prudent person, or one of reasonable caution,

in believing, in the circumstances shown, that the suspect has committed . . . an offense.” Cahaly

v. Larosa, 796 F.3d 399, 407 (4th Cir. 2015) (quoting Michigan v. DeFillippo, 443 U.S. 31, 37

(1979)). Probable cause is “an objective standard of probability that reasonable and prudent

persons apply in everyday life,” United States v. Gray, 137 F.3d 765, 769 (4th Cir. 1998), and

determined by a “totality- of-the-circumstances” approach, Illinois v. Gates, 462 U.S. 213, 230

(1983). “While probable cause requires more than bare suspicion, it requires less than that

evidence necessary to convict.” Gray, 137 F.3d at 769 (internal quotation marks omitted).

       A party challenging the veracity of a warrant application must show that the officer(s)

deliberately or with a “reckless disregard for the truth” made material false statements in the

warrant application, Franks v. Delaware, 438 U.S. 154, 171 (1978), or omitted from that

application “material facts with the intent to make, or with reckless disregard of whether they

thereby made, the [application] misleading,” United States v. Colkley, 899 F.2d 297, 300 (4th Cir.
        Case 1:18-cv-03202-DKC Document 64 Filed 01/06/21 Page 14 of 21



1990) (citation omitted). Reckless disregard can be evidenced by an officer acting “with a high

degree of awareness of [a statement’s] probable falsity,” meaning that “when viewing all the

evidence, the affiant must have entertained serious doubts as to the truth of his statements or had

obvious reasons to doubt the accuracy of the information he reported.” Miller, 475 F.3d at 627

(quoting Wilson v. Russo, 212 F.3d 781, 788 (3d Cir. 2000)). Omissions are made with reckless

disregard when the evidence demonstrates that a police officer “failed to inform the judicial

officer of facts [he] knew would negate probable cause.” Id. (quoting Beauchamp v. City of

Noblesville, Inc., 320 F.3d 733, 743 (7th Cir. 2003)).

        Moreover, a plaintiff must demonstrate that the false statement or omission is material,

“that is, ‘necessary to the [neutral and disinterested magistrate’s] finding of probable cause.’” Id.

at 628 (quoting Franks, 438 U.S. at 156). To determine materiality, the Court must “excise the

offending inaccuracies and insert the facts recklessly omitted, and then determine whether or not

the corrected warrant affidavit would establish probable cause.” Id. (quoting Wilson, 212 F.3d at

789).

        Here, the warrant application applied for by Detective Gregory MacGillivary included a

description of wounds the shooter inflicted and further stated that:

               On 07/05/02 at approximately 0230 hours, the Baltimore City
               Police Department received a call to respond to the 1700 block of
               Montpelier Street for a shooting…On 25 September 2002 at
               approximately 1400 hours, Maurice Booker was interviewed at
               the offices of homicide. A taped statement was obtained from
               Master Booker indicating the events leading to the shooting. A
               group of six photographs were then shown to Master Booker.
               From this group photographs, the victim [Master Booker]
               identified the photograph in position #3 as the person who shot
               him and Sherene Moore. This photograph is a photograph of one
               Tony Dewitt 2526 Harford Road M/B/ 09/17/79.
         Case 1:18-cv-03202-DKC Document 64 Filed 01/06/21 Page 15 of 21




         The Plaintiff contends that (1) the statement that “Maurice Booker was interviewed…

[and that he] identified the photograph in position #3 as the person who shot him and Sherene

Moore…[and that this person was] Tony Dewitt” is false, the product of threats and coercion,

and (2) a “corrected” warrant application excising the statement would not establish probable

cause.

         Taking this information in the light most favorable to the Plaintiff as the nonmoving

party, the corrected warrant application would not have established probable cause to arrest the

Plaintiff.. It is clear that the probable cause supporting the Defendants’ application was based

primarily, if not entirely, on the false assertion that the victim, Maurice Booker, positively

identified the Plaintiff. Had the application shown that the police officers had at least partially

caused Maurice Booker’s response through threats and coercion, that identification—the sole

basis of probable cause—would have been negated. Thus, the failure to mention these facts was

at least reckless. Such a warrant would not have provided probable cause, “in light of all the

evidence,” to arrest the Plaintiff. Miller, 475 F.3d at 629 (quoting Pierce v. Gilchrist, 359 F.3d

1279, 1293 (10th Cir. 2004)). The circumstances presented in the corrected application would not

“warrant a prudent person, or one of reasonable caution, in the believing, in the circumstances

shown,” that the Plaintiff attacked the victims. Cahaly, 796 F.3d at 407. No judicial officer

employing the totality-of-the-circumstances approach would have issued the warrant simply

because Maurice Booker identified the Plaintiff after being threatened and coerced.
         Case 1:18-cv-03202-DKC Document 64 Filed 01/06/21 Page 16 of 21



IV.      THE DEFENDANTS ARE ATTEMPTING TO RELITIGATE AN ISSUE THEY
         CREATED, WHICH IS CLEARLY OUTSIDE THIS HONORABLE COURT’S
         AUTHORITY TO ADJUDICATE.

         The Plaintiff filed a Petition for Post Conviction Relief pursuant to the Post Conviction

Procedure Act, Md. Code Ann., Crim. Proc. § 7-101, et seq. Memo. Opinion, pg. 1. Plaintiff filed

the Petition on December 5, 2013. Id. The State of Maryland filed a Motion to Dismiss/Response

on December 9, 2013, and filed a Memorandum in Support on August 15, 2014. Id. The Plaintiff

filed an Amended Post Conviction Petition on June 13, 2014, and filed another Amended Post

Conviction Petition on July 25, 2014. Id. A post conviction hearing was held on July 15, 2015,

and continued until August 6, 2015, for the Court to hear testimony from trial counsel. Id. Also,

at the post conviction hearing, held on July 15, 2015, the Plaintiff orally supplemented his

Petition, without objection, and asserted that trial counsel’s performance was also deficient for

not thoroughly investigating the statement of Tyrell Curtis on December 10, 2002, to Detective

Veney.

         As part of Honorable Melissa Phinn’s Memorandum in Support of her grant of the

Plaintiff’s Petition for Post Conviction Relief, she goes to great lengths to discuss the Plaintiff’s

contention that he was not aware of Tyrell Curtis’ statement that George Gaines was the shooter

until he received it through the Public Information Act. Memo. Opinion, pgs 35-7. Where the

Plaintiff’s contention that a Brady violation is concerned, Judge Phinn concluded that the State

of Maryland’s arguments and “Exhibits 3a-c show that the prosecutor disclosed the December

10th interview with Curtis by Detective Veney on three different occasions.” Id.

         The Court also turned to the Plaintiff’s trial counsel’s testimony at the post conviction

hearing regarding Tyrell Curtis. Id., pg. 67. “Trial counsel testified that he was not aware of
        Case 1:18-cv-03202-DKC Document 64 Filed 01/06/21 Page 17 of 21



Curtis until after he reviewed the prosecutor’s file on June 17, 2003. Trial counsel acknowledged

that the following day he wrote a letter to the prosecutor requesting Curtis’ address. However,

trial counsel could not recall specifically why he made the request for Curtis’ address.” Id. “Trial

counsel testified that there must have been something else in the prosecutor’s file that prompted

him to request Curtis’ address.” Id. In fact, there were two documents that referenced the

December 10 meeting between Tyrell Curtis and Detective Mark Veney - the document in

question and the document reproduced below.
        Case 1:18-cv-03202-DKC Document 64 Filed 01/06/21 Page 18 of 21




Does it not make sense that the police officers would make an official report of the December 10

questioning of Tyrell Curtis that is referenced directly above?

       As well, while the Defendants’ have gone to great lengths to allege that the Plaintiff

manufactured the police report in question, they provide absolutely no explanation for exactly

how the police report in question could have been manufactured by the Plaintiff while he was in
        Case 1:18-cv-03202-DKC Document 64 Filed 01/06/21 Page 19 of 21



jail. Furthermore, whether the police report in question was manufactured is an issue that is not

beyond the ken of a layperson and no experts were needed in this matter. It is crystal clear that

the Defendants merely hired experts in an effort to substantiate their made up claim that the

Defendant somehow manufactured the police report in question that memorializes the

information in the above document while the Plaintiff was in jail for murder and obviously

would not have access to any of the machinery that one would need to even begin to think about

how they might go about manufacturing the police report in question.

V.     CONCLUSION

       To the extent that the Plaintiff may have been trying to secure the testimony of witnesses

for their time and the trouble that providing their testimony might cause them, he was

unmistakably clear that any such payments would have to be reduced to a contract and go

through his lawyer, Roland Brown. This is really a red herring though, just like each and every

one of the other issues that the Defendants have brought up. The material testimony required for

the Plaintiff’s federal malicious prosecution claim was already in the record and the police report

in question only memorialized what was already in the record.

       Handwriting experts can be hired to testify that any signature is suspect. What is

important here; however, is that the contents of the police report in question, which was already

in the prosecutor’s file. There would literally be no point in providing a police report

memorializing what was already in the prosecutor’s file and where an argument about the

Defendants’ competency is concerned or one about their integrity, it benefits the Plaintiff more

not to have the police report in question in the record.
        Case 1:18-cv-03202-DKC Document 64 Filed 01/06/21 Page 20 of 21



       For these reasons and the reasons set forth more fully throughout this Response and

Opposition, the Defendants’ Motion to Dismiss must be denied in its entirety.


                                                           Respectfully submitted,

                                                           /s Charles H. Edwards IV
                                                           ———————————————
                                                           Charles H. Edwards IV, Esquire
                                                           4808 Butler Road
                                                           Glyndon, Maryland 21071
       Case 1:18-cv-03202-DKC Document 64 Filed 01/06/21 Page 21 of 21



                                 REQUEST FOR HEARING

       The Plaintiff respectfully requests a hearing on all issues raised herein his Response and

Opposition to the Defendants’ Motion to Dismiss.

                                                            /s Charles H. Edwards IV
                                                            ———————————————
